      Case 1:20-cv-00467-NONE-EPG Document 40 Filed 04/27/21 Page 1 of 2



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
     LAMAR JORDAN,                                    Case No. 1:20-cv-00467-NONE-EPG (PC)
8
                     Plaintiff,                       ORDER VACATING SETTLEMENT
9                                                     CONFERENCE
            v.
10                                                    (ECF Nos. 36 & 39)
     O. NORRIS, et al.,
11
                     Defendants.
12
13          On March 25, 2021, the Court set this case for a settlement. (ECF No. 36). On April 26, 2021,

14   Defendants filed a notice opting out of an early settlement conference because, after reviewing “the

15   allegations and available medical records, Defendants Dr. Norris, Dr. Anunciacion and Dr. Napoles,”

16   do not believe a settlement conference would be productive before they receive a ruling on the motion

17   for summary judgment they intend to file. (ECF No. 39, p. 2).

18          On October 14, 2020, the Court issued an Order Regarding Early Settlement Conference.

19   (ECF No. 19). In the order, the Court directed Deputy Attorney General (“DAG”) Rohit Kodical

20   (counsel for defendants Norris, Napoles, and State of California) to “either: (1) file a notice that

21   Defendant(s) opt out of the settlement conference; or (2) contact ADR Coordinator Sujean Park

22   (spark@caed.uscourts.gov) to schedule the settlement conference.” (Id. at 2).

23          DAG Kodical did not comply with this order, but the Court granted him additional time to do

24   so. (ECF No. 26). After filing a notice opting out of the early settlement conference in the wrong case

25   (E.D. CA, 2:20-cv-00652, ECF No. 5), DAG Kodical eventually filed the notice in the correct case.

26   (ECF No. 29).

27
28
      Case 1:20-cv-00467-NONE-EPG Document 40 Filed 04/27/21 Page 2 of 2



1           Defendants then agreed to participate in a settlement conference during the Eastern District’s

2    Settlement Week. As Defendants agreed to participate in a settlement conference, the Court issued an

3    order setting a settlement conference. (ECF No. 36).

4           Defendants are now once again opting out of a settlement conference. As Defendants do not

5    believe a settlement conference would be productive at this time, the Court will vacate the settlement

6    conference.

7           However, it is worth noting that Defendants’ changing positions has caused unnecessary

8    burden on the Court and the Alternate Dispute Resolution Coordinator.

9           Accordingly, IT IS ORDERED that the settlement conference is VACATED.1

10
11   IT IS SO ORDERED.

12
        Dated:        April 27, 2021                                        /s/
13                                                                 UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28          1
                The Court may require the parties to participate in a settlement conference at a later stage in this case.
